Title: From Alexander Hamilton to John Kean, 17 April 1793
From: Hamilton, Alexander
To: Kean, John


[Philadelphia] April 17. 1793
D Sir
A warrant lately issued for money for the Quarter Master’s department 40000 Dollars which Mr. Hodgsdon will receive by a Check from the Treasurer as usual. He is instructed to receive & forward the money in Post Notes of the Bank. I mention this that in case contrary to instruction, he may call for specie, you may be able to state your knowlege of the arrangement & refer it to me. I have some suspicions that sometimes the intention of the Department in this particular has not been strictly pursued.
Yrs.
A Hamilton
